     Case 2:19-cv-00055-MCE-KJN Document 11-1 Filed 03/28/19 Page 1 of 2


 1 ROBERT J. GANDY (State Bar No. 225405)
   rjg@severson.com
 2 SEVERSON & WERSON
   A Professional Corporation
 3 19100 Von Karman Ave. #700
   Irvine, California 92612
 4 Telephone: (949) 442-7110
   Fax: (949) 442-7118
 5
   MEGAN C. KELLY (State Bar No. 251293)
 6 mck@severson.com
   SEVERSON & WERSON
 7 A Professional Corporation
   One Embarcadero Center, Suite 2600
 8 San Francisco, California 94111
   Telephone: (415) 398-3344
 9 Facsimile: (415) 956-0439

10 Attorneys for Defendants
   DIANE P. CRAGG and SEVERSON & WERSON
11

12
                                      UNITED STATES DISTRICT COURT
13
                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
14
   JAMES WILFRED RAY AND DEBORAH                         Case No. 2:19-CV-0055-MCE-KJN
15 ANN RAY,
                                                         [PROPOSED] ORDER GRANTING
16                      Plaintiffs,                      DEFENDANTS DIANE CRAGG AND
                                                         SEVERSON & WERSON EX PARTE
17             vs.                                       REQUEST FOR EXTENSION - OR STAY
                                                         - OF RESPONSIVE PLEADING
18 JUDGE WARREN STRACENER                                DEADLINE; DECLARATION OF
   JUDGE FREDA PECHNER                                   MEGAN C. KELLY IN SUPPORT
19 JUDGE THOMAS SMITH                                    THEREOF
   JUDGE DAVID DEVORE                                    [Fed. R. Civ. P. 6; Local Rule 144]
20 JENNIFER HEMINEZ, SUPERIOR COURT
   CLERK                                                 The Hon. Kendall J. Newman
21 GARY DECKER, THE WOLF FIRM
   PAVEL EKMEKCHYAN, YU MOHANDESI                        Action Filed:    January 8, 2019
22 DIANE CRAGG, SEVERSON & WERSON
   THOMAS WOODS, STOEL RIVES, LLP,
23
              Defendants.
24

25

26

27

28
     00192.0175/14805132.1                                                     2:19-CV-0055-MCE-KJN
                     [PROPOSED] ORDER ON REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                      [Fed. R. Civ. P. 6; Local Rule 144]
     Case 2:19-cv-00055-MCE-KJN Document 11-1 Filed 03/28/19 Page 2 of 2


 1            For the reasons set forth in the Ex Parte Application filed by Defendants Diane Cragg and

 2 Severson & Werson (“Defendants”), and good cause appearing, the March 29, 2019 deadline for

 3 Defendants to file a response to the Complaint is hereby extended to April 26, 2019.

 4            IT IS SO ORDERED.

 5 DATED: ___________, 2019

 6
                                                 The Hon. Kendall J. Newman
 7                                               United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     00192.0175/14805132.1                          2                          2:19-CV-0055-MCE-KJN
                     [PROPOSED] ORDER ON REQUEST FOR EXTENSION OF RESPONSIVE PLEADING DEADLINE
                                                                      [Fed. R. Civ. P. 6; Local Rule 144]
